﻿


















215.	Mr President, it gives me particular satisfaction to salute you as the representative of a country and a continent with which Italy shares both a common civilization and centuries-old ties of friendship. The very name of your country is a symbol of this historic friendship I wish to assure you that my delegation will give you its fullest co-operation in the fulfilment of the delicate task which has been passed on to you by your most able and worthy predecessor, Mr. Lazar Mojsov. And we are fully confident that under your experienced guidance the General Assembly will be able to achieve significant progress on the many important items on its agenda.
216.	The Italian Government welcomes the admission of Solomon Islands to this Organization as its one hundred and fiftieth Member, and looks forward to close and fruitful co-operation with this new country. The number 150, and indeed the emergency arrangements made by the Secretariat to provide seats for all Member States in this hall, are evidence of the constant progress we are making towards the goal of universality of the United Nations. My Government considers this progress especially significant, since it is the reflection of the successes marked every year along the road towards the full implementation of the right of peoples to self-determination.
217.	I should like to pay a special tribute of gratitude and esteem to the Secretary-General, who again in the course of the last year provided an outstanding example of total dedication to the principles and goals of the United Nations. The best evidence of this lies in his masterful introduction to his annual report to the General Assembly. I am in full agreement with this historical analysis and his judgement and remarks on political, economic and social issues as well as on the as yet unfulfilled potential of the United Nations. In particular, I should like to express my strong support for his appeal to foster sentiments of human solidarity so as to overcome national self-interest in the achievement of global objectives
218. The international framework in which our peoples have to live continues to be characterized by political, economic and military tensions.
210 One feature casts a sinister light upon the whole panorama of contemporary events: the continuation of the arms race, which so far appears to be uncontrollable. The expenditure of $400 billion every year on the purchase of armaments is a shocking reminder of the frightening lack of resources available to fight poverty and disease. And it is not only the great Powers which are engaged in this senseless contest to produce instruments of death and destruction- this massive diversion of resources which could otherwise be used to promote development, in which it is not only the great Powers which play a part.
220.	Italy is convinced that mankind will not advance very far unless it becomes more generally and increasingly aware of the futility of any collective struggle for progress which is not accompanied by an effort to reduce drastically the sacrifice of resources consumed on the altar of a dubious security The results achieved last June at the tenth special session of the General Assembly devoted to disarmament give us ground for some hope, but much remains to be done if effective progress along the path of reducing military forces is to be achieved.
221.	The special session of the General Assembly devoted to disarmament and the consensus reached on the Final Document [resolution S-10/2J have proved that the international community is aware of the major imperatives of our time. Today more than ever, security—an inseparable component of peace-can be attained only through a process of appropriately balanced and verified disarmament.
222.	While encouraging this process, we are none the less convinced that the maintenance of the balance of power remains decisive for the preservation of peace and for the conduct of a constructive dialogue, especially in Europe. For these reasons, the Atlantic Alliance constitutes an essential frame of reference for my country. This frame of reference allows us to make an active contribution not only to the efforts to achieve disarmament, but also to the Vienna negotiations for the balanced reduction of forces in Europe.
223.	The negotiations between the United States and the Soviet Union for the limitation of strategic weapons are of fundamental importance for reducing the boundaries of the realm of terror. We would like to address an urgent appeal to those two Powers in the hope that the expectations of our peoples will find prompt fulfilment in their decisions.
224.	But this prospect, although essential, will prove illusory unless it is accompanied by a responsible joint
effort to reduce the areas of conflict and tension. If this does not materialize, the risk, which may be diminished in terms of a strategic confrontation, is likely to increase as a result of dangerous and destabilizing military interventions.
225.	We feel bound, therefore, to appeal to the major Powers in particular to adopt this comprehensive approach, without which all hopes of peace, civil progress and economic development can only remain ephemeral.
226.	Mankind cannot rely indefinitely on a balance of terror between blocs of ideologically opposed States if it is to be able to seize the great opportunities presented to it. Although it is true that, following the signing of the Final Act of Helsinki, we were unfortunately faced last spring with some disappointing results at the Belgrade meeting, a new opportunity awaits us, as Europeans, at the third review session in Madrid in 1980. We have strong hopes that progress will be achieved in the Middle East negotiations as a result of the Camp David meetings. Following other important meetings in the past, the Assembly of Heads of State and Government of the OAU was convened at Khartoum and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries at Belgrade this year. Let us all strive to ensure that international events of such great importance do not remain mere episodes without positive results of equal importance and without bringing about those gradual improvements in the international situation which we all consider indispensable.
227.	We are all aware of the existence of grave situations in Which regional instability, and sometimes open conflict, ate the result of the internal difficulties of newly independent countries coupled with massive foreign intervention. Perhaps certain tense situations would not have reached the breaking-point without the prospect, unfortunately well grounded, of such intervention.
228.	Italy respects the identity of the newly independent countries. We, the members of the international community, must adhere to this principle if we wish to provide a credible basis for international equilibrium and the progress of our peoples. This is the line followed by Italy in the design and conduct of its foreign policy of detente and collaboration.
229.	The interdependence of nations should encourage us to avoid as far as possible polemics based on preconceived positions and to seek realistically and gradually the conditions for greater comprehension and trust. It would be disastrous if either one of the great Powers thought it could achieve world-wide hegemony based on the strength of its own military force.
230.	The possibilities, the size and the political influence of the Soviet Union on the world scene should enable it to take part more boldly and with greater trust in every constructive dialogue aimed at seeking appropriate solutions for outstanding international problems, a task in which the Soviet Union must obviously play a major role.
231.	In the meantime, the dynamic foreign policy now being pursued by the People's Republic of China has given
rise to expectations, preoccupations and even open polemics. In my view, this is a development which reflects the specific needs of that great people and it is in the interest of all to encourage this trend.
232.	Indeed, the substantial commitment of resources which China has made in order to raise the standard of living of its citizens is in itself a contribution of enormous importance to the strengthening of peace and the development of international co-operation. The more the Chinese strengthen their relations of mutual knowledge with other peoples, the less marked will become that sense of pessimism as to the inevitability of war which has so often characterized Chinese views of the future.

233.	The method of research and dialogue, to which we again draw the attention of this Assembly, is the only way to achieve valid formulas and solutions for the major problems which beset mankind. Through long and often painful experience we have learned that, without a general commitment to the achievement of harmonious coexistence among peoples, cultures and civilizations, there can be no constructive dialogue, and that, if a course of increasing divergence is followed even the limited progress achieved so far in co-operation and detente may be halted or rendered useless.
234.	In this respect we must consider as a most serious obstacle the pretext of raison d'Etat to impede the free, fruitful circulation of men, goods and ideas.
235.	As regards Italy, which has made a substantial contribution to the process of European unification, the global commitment of its forces to the building of the European Community reflects a specific necessity and a clear conviction. It is a commitment to a goal of integration which we consider also as an effective contribution to the positive development of international relations and to the maintenance of peace in Europe and in the world.
236.	The basic objective of Italy's policy is, therefore, the European Community which is currently being strengthened by the prospect of new accessions and even broader relations, while the election of its Parliament by universal suffrage is now imminent.
237.	Unemployment, inflation, the large margins of unused productive capacity, the indebtedness of the developing countries and monetary instability have added disturbing elements to the general picture and have further impeded the normal development of economic and commercial relations among the different areas.
238.	It is now clear that we are not facing a cyclic crisis. It is towards a renewal and reform of structures that our work must be directed.
239.	When at the United Nations Italy welcomed the principle of establishing a new international economic order, it expressed the intention to participate in a process designed to promote a profound evolution in international economic relations, and in particular to launch an effort of co-operation among all countries with a view to a better
and more rational international distribution of labour and production. The negotiations taking place in the North-South dialogue must be brought as soon as possible to a positive outcome.
240.	Such success may be one of the prerequisite . for the rehabilitation of the world economy and for the initiation of a co-ordinated and general commitment to surmount the crisis.
241.	We are also profoundly convinced that the strengthening of economic co-operation will make a decisive contribution to the reduction of conflicts and tensions.
242.	I do not believe, unfortunately, that since the last session of the United Nations General Assembly the factors of instability have been reduced or have shown a tendency to disappear.
243.	No progress has been made towards a settlement of the painful state of confrontation that still exists in Cyprus.
244.	The tensions in Lebanon remain tragic and are likely to become even more so. The deployment of the United Nations forces as part of a laudable peace-keeping operation, set up by a timely decision of the Security Council, gives ground for hope that increasingly uncontrollable situations can be avoided. This operation, like all the other operations in the Middle East and in other areas, has the unconditional support of Italy, which has similarly supported all the United Nations peace-keeping operations carried out in the past. We hope that this essential machinery provided for in the Charter will command the increasing support of all Members of our Organization.
245.	An intensive effort to reconcile the basic interests involved in the question of the Middle East was set in motion at Camp David as a result of the personal efforts of President Carter and of the response that he elicited from President El-Sadat and the Israeli Prime Minister. This may be an important step along the road that must lead to a comprehensive, just and lasting peace. In order to achieve that objective with certainty, we have always advocated the joint involvement and the contribution of all the interested parties. Italy feels in duty bound to address to each of them a pressing appeal to follow the negotiating approach. It is true that, even if this approach is adopted, risks and uncertainties will continue to exist; but it is also true that for a question as complex and dramatic as that of the Middle East there is no alternative to the gradual method of compromise and negotiation.
246.	In Africa also—and we are looking in particular at the events taking place in the Horn of Africa—it certainly cannot be said that the causes of concern have diminished. We are convinced that the countries and peoples of that continent must solve their problems within the African framework constituted by the OAU. Although we are unwilling to pass judgement on intentions, we must point out that in the long run foreign interference is dangerous and fraught with growing and unforeseeable implications. Indeed, it is obvious that solutions based only on the intervention of military forces generate situations in which crises are bound to explode again.
247.	In reiterating, as I did last year, Italy's concern at the serious crises which I have mentioned, I wish to refer—in regard to those problems as well as to the others with which the international community is dealing and which are included in the agenda of the thirty-third session of the General Assembly—to the statement made by the Minister for Foreign Affairs of the Federal Republic of Germany in his capacity as current President of the Council of Ministers of the countries of the European Community [8th meeting, paras. 135-200]. On each problem he put forward analyses, evaluations, positions and proposals which exactly reflect those of Italy and of the other countries of the Community.
248.	In connexion with the grave problems I have dealt with, which have their roots in the complex reality of today's world, we have heard, in recent days, words of admonition, encouragement and hope from the new Supreme Pontiff, Pope John Paul I.
249.	The Pope has defined as an expression of his desire to be of service to humanity the participation of the Holy See in the search for better solutions to the major international problems, where detente, disarmament, peace, justice, humanitarian assistance and development are at stake. For this service the Pope has invited the co-operation of all in order to put an end, within nations, to the blind and destructive violence that merely destroys and sows ruin and grief and, in international life, to bring about mutual understanding among men and the pooling of efforts aimed at progress, at overcoming the hunger of the body and the ignorance of the spirit, and at promoting the advancement of peoples less endowed with material wealth.
250.	The solutions we seek at the United Nations are the ones called for in that appeal. We want a better world-a world in which all peoples can choose freely their own destiny and can maintain with each other peaceful and friendly relations; a world in which a new international economic order is established in a context of equilibrium; a world in which each country is allowed to develop in a spirit of justice; also, a world in which human rights and freedoms are recognized as a sacred patrimony and in which the dignity and value of the human person are reaffirmed and defended.
251.	A few days ago Italy deposited the instruments of ratification not only of the two International Covenants on Human Rights but also of the Optional Protocol to the International Covenant on Civil and Political Rights [resolution 22 A, annex] concerning communications or petitions from individuals and has declared its acceptance of the optional clause provided for in article 41 of the Covenant concerning communications from States. Previously, Italy had already declared its acceptance of the optional clause provided for in article 14 of the International Convention on the Elimination of All Forms of Racial Discrimination [resolution 2106A (XX), annex]. We are convinced that, just as at the national level the legislative recognition of a right way remain a dead letter unless a citizen is given the possibility of appeal, so the international protection of human rights will similarly remain a dead letter unless the individual is allowed the opportunity of upholding such rights before international bodies and unless any State wishing to do so can challenge any other State and bring it before an international forum.
252.	A few months ago Italy lived through a tragic act of terrorism when Aldo Moro was killed after his kidnapping in the course of which all the members of his bodyguard were savagely slain. From this rostrum where Aldo Moro, in his capacity as Minister for Foreign Affairs of Italy, on numerous occasions made significant contributions to the work of the General Assembly, allow me to recall his image, that of a great Italian statesman and of a man passionately committed, with all his strength, to the attainment of the ends of the United Nations Charter: a just peace throughout the world and the moral, civil and social progress of peoples.
253.	I wish to reiterate solemnly to the Secretary-General, Mr. Waldheim, our warmest thanks for having worked so hard and with such generous personal dedication to save the life of this great leader of Italian democracy. I wish also to convey our grateful thanks to Mr. Mojsov, President of the thirty-second session of the General Assembly, to Mr. Young who was the President of the Security Council during the month of April last, and to Mr. Mills, the President of the Economic and Social Council, for their moving appeal for the life of Aldo Moro.
254.	This frightening episode and similar episodes which have stricken so many other peoples bring home a need which concerns us all and which is also prompted by the respect we owe to the innocent victims: the need for international co-operation in the struggle against terrorism. The General Assembly is already dealing with various aspects of this question and has entrusted study of them to appropriate committees. This is a need which is becoming increasingly urgent and profound. The Heads of State and Government of the seven countries who met last July at the Bonn Economic Summit Conference to discuss problems of economic co-operation gave expression to this need by addressing a pressing appeal to all countries to intensify and strengthen measures to combat such acts of terrorism.
255.	The United Nations—and its supreme body, the General Assembly—is above all an instrument in the service of peace and justice between nations. The causes of instability in the international system can be controlled and adequately channelled within the United Nations. Existing conflicts must not be aggravated in this body but must encounter a suitable context for mediation and settlement.
256.	To that end, may I confirm that Italy's action within the General Assembly and its committees is constantly inspired by a "strategy of collaboration", aimed not at emphasizing conflicting viewpoints but rather at always seeking, on every problem, a growing area of co-operation.
257.	We wish to ensure that our work and the co-operative efforts of our countries will not remain isolated but will have the increasingly aware support throughout the world of a broad movement of opinion, a movement of peace and freedom.
